Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election
Applicant's election without traverse of Group I, in the reply filed on 12/4/2019 is acknowledged. 
Claims 1, 3, 5-6, 8 and 11-13 are under examination. 

Priority
This application claims benefit of 62/599,846 (filed 12/18/2017) and claims benefit of 62/590,703 (filed 11/27/2017). 


The following is an examiner’s statement of reasons for allowance: The closest prior art Kohl (US8986551) teaches a method of separating thin stillage to product high protein mass without teaching/suggesting the steps of adding counter current wash water that is received from a later step to the stillage portion and separating the stillage portion and separately adding a first wash water to the separated protein portion. It is not obvious to use water received from a later step as counter current wash water to separate the stillage portion because the reference only teach as single step of washing without using water received from a later step, thus provide no motivation for the steps of adding counter current wash water that is received from a later step to the stillage portion and separating the stillage portion and separately adding a first wash water to the separated protein portion to reduce an unfermentable solids content in a protein portion from a whole stillage byproduct with anticipated success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1, 3, 5-6, 8 and 11-13 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/BIN SHEN/Primary Examiner, Art Unit 1653